Exhibit CHARTER COMMUNICATIONS, INC AND SUBSIDIARIES (DEBTOR-IN-POSSESSION) RATIO OF EARNINGS TO FIXED CHARGES CALCULATION (In millions) Three Months Ended March 31, 2009 2008 Earnings Loss from Operations before Noncontrolling Interest and Income Taxes $ (273 ) $ (299 ) Fixed Charges 465 468 Total Earnings $ 192 $ 169 Fixed Charges Interest Expense $ 455 $ 459 Amortization of Debt Costs 8 7 Interest Element of Rentals 2 2 Total Fixed Charges $ 465 $ 468 Ratio of Earnings to Fixed Charges (1) - - (1)Earnings for the three months ended March 31, 2009 and 2008 were insufficient to cover fixed charges by $273 million and $299 million, respectively.As a result of such deficiencies, the ratios are not presented above.
